Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Reasons for allowance

The following is an examiner’s statement of reasons of allowance: the IDS submitted on 04/20/2022 does not include conflicting prior art. The non-patent document “Raytheon Company, Prior Acts, PowerPoint disclosure, January 1, 2018, 1 page, Waltham, Massachusetts” fails to teach or make obvious the claimed invention and the non-patent document does not conflict with the allowability of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached PTO-892, and as follows:

Theo C Whiting (US-3347580-A) teaches a latch for securing the lower section of a counterbalanced sectional sliding door to the sill of the truck platform. The latch includes a first ramp, a second ramp, and a rest surface. The invention provides for a simple and inexpensive latch design that can be easily opened and closed.
Vance S. Firestone (US-1796923-A) teaches a refrigerator door latch that works automatically without the use of springs to lock the door tightly and in accordance to the force used to swing the door to its closed position.
Thomas O. Schrader (US-1775574-A) teaches a reversable closer fastener for hinged refrigerator doors. The invention provides for a stop arrangement of extreme simplicity.
CHARLES J. PEMBROKE (US 1230021 A) teaches a fastening device for an automobile door that is practical, effective, simple in design, and can be manufactured at reasonable cost.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                     
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675